DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II constituting claims 9-23 with traverse and simultaneous cancellation of Group I constituting claims 1-8 is acknowledged.  Claims 21-23 have been newly added which depend from claim 15 within Group II.  
Applicant has traversed the Restriction Requirement mailed March 15, 2021 on the alleged grounds that “the Office Action has not shown that a thorough search for the subject matter of one of the Groups would not also encompass a search for the subject matter of the other Group.”  Applicant Remarks May 17, 2021 (“Remarks”) at 5 (citing MPEP §803).  Applicant relies upon a conclusory suggestion that “there is no serious burden on the Office to examine both Groups together” in its efforts to traverse the Restriction Requirement.  Id.  However, the methodology adopted by the Applicant does not comport with the requirement that a written statement of the reasons for traversal “distinctly and specifically point[s] out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error.”  MPEP § 818.01.  The Restriction Requirement set forth a number of reasons as to why an examination burden would have existed with regard to the examination of Group I and Group II.  Restriction Requirement 3.  These matter have not been addressed nor has the Applicant provided a reasoned statement supporting its statement that there “is no serious burden on the office” (Remarks 5).  Accordingly, the restriction requirement has been made final.  

Claim Objections
Claim 22 is objected to because of the following informalities:  
As per claim 22, Applicant recites “and hardware vehicle processor” which appears to be missing the article ‘the’ prior to “hardware vehicle processor”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claim 9, Applicant recites:  “modeling a data map to generate a modeled data map” and “sending the modeled data map to the vehicle to expand into at least a portion of the data map” which is not recited with sufficient clarity to provide requisite definiteness to the claim.  The existence of “expand” appears to imply that the modeling is some sort of compression activity or some other alteration of data which may then be modified upon receipt at a vehicle. However, the initial recitation of modeling a data map to generate a modeled data map appears to merely indicate that a generation of a modeled data map occurs.  This phrasing is not appropriately descriptive with regard to what the Applicant is intending to claim.  As such, it is not entirely clear what the Applicant is seeking to capture with the recited limitations and the claim has thus been rendered indefinite.
As per claim 9, Applicant recites “a calibration to control vehicle operation over various weather conditions encountered by a vehicle”.  The past tense recitation of “encountered” renders the claim indefinite as it is unclear whether the Applicant is basing the operation on the method upon a condition which has already occurred, one that is occurring, or one that is anticipated to occur.  It is additionally plausible that the claim language could indicate that a model may correlate calibrations to specific weather conditions which may be encountered by a vehicle.  In any event, the claim language is recited with sufficient clarity to render the pending claim definite.
As per claim 10, Applicant recites “partitioning the data map” which is unclear whether the Applicant is seeking to recall the modeled data map or a data map that is modeled in claim 9.
As per claim 12, Applicant recites “partitioning the data map” which is unclear whether the Applicant is seeking to recall the modeled data map or a data map that is modeled in claim 9.
Claims 11-14 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.
As per claim 15, Applicant recites:  “model a data map to generate a modeled data map” and “send the modeled data map to the vehicle to expand into at least a portion of the data map” which is not recited with sufficient clarity to provide requisite definiteness to the claim.  The existence of “expand” appears to imply that the modeling is some sort of compression activity or some other alteration of data which may then be modified upon receipt at a vehicle. However, the initial recitation of modeling a data map to generate a modeled data map appears to merely indicate that a generation of a modeled data map occurs.  This phrasing is not appropriately descriptive with regard to what the Applicant is intending to claim.  As such, it is not entirely 
As per claim 15, Applicant recites “a calibration to control vehicle operation over various weather conditions encountered by a vehicle”.  The past tense recitation of “encountered” renders the claim indefinite as it is unclear whether the Applicant is basing the operation on the method upon a condition which has already occurred, one that is occurring, or one that is anticipated to occur.  It is additionally plausible that the claim language could indicate that a model may correlate calibrations to specific weather conditions which may be encountered by a vehicle.  In any event, the claim language is recited with sufficient clarity to render the pending claim definite.
As per claim 16, Applicant recites “partitioning the data map” which is unclear whether the Applicant is seeking to recall the modeled data map or a data map that is modeled in claim 15.
As per claim 18, Applicant recites “partitioning the data map” which is unclear whether the Applicant is seeking to recall the modeled data map or a data map that is modeled in claim 15.
As per claim 23, Applicant recites “partitioning the data map” which is unclear whether the Applicant is seeking to recall the modeled data map or a data map that is modeled in claim 15.
Claims 16-23 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 9 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 9 is directed to:
“modeling a data map to generate a modeled data map, the data map including a calibration to control vehicle operation over various weather conditions encountered by a vehicle, the modeled data map characterizing data elements of the data map according to a mathematical model”
This limitation is akin to mathematical concepts such as the mathematical relationship/formula/equation.  The Applicant appears to be claiming the mathematical modeling of data and a specific arrangement of such data based upon the mathematical relationship established by the model.

Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a method models known data.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant discloses that “[a] data and time efficient onboard controller reflash and reproduction strategy may be utilized to address[significant costs in time and bandwidth]” where “[i]nstead of programming massive calibration maps that cover a wide span of temperature, humidity and barometric pressure, an improved approach instead characterizes the 2D or 3D map according to a mathematical map.” Spec. ¶ [0016].  The improvement alleged in the Specification does not appear to have made its way into the claim in consideration of the breadth of the presently recited claim language.  
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“sending the modeled data map to the vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see
This claim is directed to the abstract idea.
Conclusion:  Claim 9 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 10-14, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
Subject Matter Eligibility Analysis of claim 15 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 15 is directed to:
“model a data map to generate a modeled data map, the data map including a calibration to control vehicle operation over various weather conditions encountered by a vehicle, the modeled data map characterizing data elements of the data map according to a mathematical model”
This limitation is akin to mathematical concepts such as the mathematical relationship/formula/equation.  The Applicant appears to be claiming the mathematical modeling of data and a specific arrangement of such data based upon the mathematical relationship established by the model.

Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a method models known data.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant discloses that “[a] data and time efficient onboard controller reflash and reproduction strategy may be utilized to address[significant costs in time and bandwidth]” where “[i]nstead of programming massive calibration maps that cover a wide span of temperature, humidity and barometric pressure, an improved approach instead characterizes the 2D or 3D map according to a mathematical map.” Spec. ¶ [0016].  The improvement alleged in the Specification does not appear to have made its way into the claim in consideration of the breadth of the presently recited claim language.  
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“a server including a hardware processor”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a see MPEP 2106.05(I)(A))
“send the modeled data map to the vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 15 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 16-20, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.


Intended Use
It is noted that claims 9, 15, and 23 contain multiple statements of intended use or field of use (e.g. “to generate”, “to determine”, “to send”, etc.).  These “to” clauses are essentially method limitations.  While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference cited supra.  

“A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  
                As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  Furthermore, MPEP §2111.04 sets forth that language suggestive of a limitations does not limit a claim to that optional recitation.  
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses.”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.


Claim Interpretation
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (“Shuman”) (US 6,675,081 B2) in view of Kang et al. (“Kang”) (US 2020/0064229 A1).

As per claim 9, Shuman teaches a method comprising: 

modeling a data map to generate a modeled data map, the data map including a calibration to control vehicle operation over various weather conditions encountered by a vehicle (Col. 8, lines 50-61 and Col. 30, lines 33-39), the modeled data map characterizing data elements of the data map according to a model (Cols. 6-7, lines 46-3, “the data model generated by the vehicle-environment modeling programming 210 is used by vehicle operations applications 224.  [] The vehicle operations applications 224 ana-lyze the data model and determine desired vehicle operation.”); and 

sending the modeled data map to the vehicle to expand into at least a portion of the data map to control the vehicle operation (Col. 7, lines 2-3 “The vehicle operations applications 224 provide outputs to a critical vehicle control program 230.”).  

Shuman does not explicitly disclose that the model is a mathematical model.  However, in a related invention, Kang teaches that a model may be a mathematical model (Abstract).  It would have been obvious to modify Shuman with the inclusion of a mathematical model as the 

As per claim 15, Shuman teaches the system comprising: 

a server (16, Fig. 1 Col. 4, lines 52-64) including a hardware processor programmed to: 

model a data map to generate a modeled data map , the data map including a calibration to control vehicle operation over various weather conditions encountered by a vehicle (Col. 8, lines 50-61 and Col. 30, lines 33-39), the modeled data map characterizing data elements of the data map according to a model (Cols. 6-7, lines 46-3, “the data model generated by the vehicle-environment modeling programming 210 is used by vehicle operations applications 224.  [] The vehicle operations applications 224 ana-lyze the data model and determine desired vehicle operation.”);

and send the modeled data map to the vehicle to expand into at least a portion of the data map to control the vehicle operation (Col. 7, lines 2-3 “The vehicle operations applications 224 provide outputs to a critical vehicle control program 230.”).  

Shuman does not explicitly disclose that the model is a mathematical model.  However, in a related invention, Kang teaches that a model may be a mathematical model (Abstract).  It would have been obvious to modify Shuman with the inclusion of a mathematical model as the 

As per claim 21, Shuman teaches the system of claim 15, further comprising the vehicle, wherein the vehicle includes a hardware vehicle processor (Abstract) programmed to reproduce a portion of the data map to expand according to current vehicle conditions using the modeled data map, (Abstract) and utilize the calibration to control the vehicle operation (Abstract).  

As per claim 22, Shuman teaches the system of claim 21, wherein the vehicle conditions include ambient temperature (Col. 8, lines 50-54), and hardware vehicle processor is further programmed to utilize information indicative of temperatures for a current location of the vehicle to determine the portion of the data map to expand (Abstract).  



Claims 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman (US 6,675,081 B2) in view of Kang (US 2020/0064229 A1) as applied to claim 9 above (“Shuman”), and further in view of Lee et al. (“Lee”) (2007/0003163).

As per claim 10, Shuman teaches the method of claim 9.  Shuman does not explicitly disclose partitioning the data map into a plurality of linear subsets and regressing each of the plurality of linear subsets into a separate set of coefficients of an equation.  However, in a related invention, Lee teaches the utilization of partitioning a datamap based upon utilizing surface coefficients of 

As per claim 11, Shuman teaches the method of claim 9.  Shuman does not explicitly disclose using linear regression to determine coefficients of an equation to fit the data map to the mathematical model. However, in a related invention, Lee taches that the coefficients are determined so as to fit the difference maps ([0007] and claim 4).  It would have been obvious to modify Shuman with the ability to use the linear regression to determine coefficients of an equation to fit the data map to the mathematical model in order to minimize processing time.  

 
As per claim 12, Shuman teaches the method of claim 9.  Shuman does not explicitly disclose fitting the data map through use of a least squares method.  However, in a related invention, Lee taches the utilization of a least squares regression analysis for fitting the data map ([0008]).  It would have been obvious to modify Shuman with the ability to use the least squares method to fit the data map to the mathematical model in order to minimize residual errors in the computation processes.  

As per claim 16, Shuman teaches the system of claim 15.  Shuman does not explicitly disclose that the hardware processor is further programmed to partition the data map into a plurality of linear subsets and regress each of the plurality of linear subsets into a separate set of coefficients of an equation.  However, in a related invention, Lee teaches the utilization of partitioning a 


As per claim 17, Shuman teaches the system of claim 15. Shuman does not explicitly disclose that the hardware processor is further programmed to use linear regression to determine coefficients of an equation to fit the data map to the mathematical model.  However, in a related invention, Lee taches that the coefficients are determined so as to fit the difference maps ([0007] and claim 4).  It would have been obvious to modify Shuman with the ability to use the linear regression to determine coefficients of an equation to fit the data map to the mathematical model in order to minimize processing time.  

As per claim 18, Shuman teaches the system of claim 15.  Shuman does not explicitly disclose the hardware processor is further programmed to fit the data map through use of a least squares method.  However, in a related invention, Lee taches the utilization of a least squares regression analysis for fitting the data map ([0008]).  It would have been obvious to modify Shuman with the ability to use the least squares method to fit the data map to the mathematical model in order to minimize residual errors in the computation processes.  


s 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman (US 6,675,081 B2) in view of Kang (US 2020/0064229 A1) as applied to claims 9 and 15 above (“Shuman”), and further in view of Chen (US 6,091,669).


As per claim 13, Shuman teaches the method of claim 9.  Shuman does not explicitly disclose that the mathematical model of the modeled data map includes a modeling of a two-dimensional data map as coefficients of a line equation.  However, in a related invention, Chen teaches the plotting of 2 dimensional data from utilizing coefficients of a linear equation (Cols. 4-5, lines 53-8).  It would have been obvious to modify Shuman with the model including a modeling of two dimensional data as coefficients of a line equation in order to provide a representation of the 2D data to be modeled in a manner by which processing may be carried out in a more efficient manner.

As per claim 19, Shuman teaches the system of claim 15.  Shuman does not explicitly disclose that the mathematical model of the modeled data map includes a modeling of a two-dimensional data map as coefficients of a line equation.  However, in a related invention, Chen teaches the plotting of 2 dimensional data from utilizing coefficients of a linear equation (Cols. 4-5, lines 53-8).  It would have been obvious to modify Shuman with the model including a modeling of two dimensional data as coefficients of a line equation in order to provide a representation of the 2D data to be modeled in a manner by which processing may be carried out in a more efficient manner.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman (US 6,675,081 B2) in view of Kang (US 2020/0064229 A1) as applied to claims 9 and 15 above (“Shuman”), and further in view of Piazza et al. (“Piazza”) (US 6,204,857 B1).


As per claim 14, Shuman teaches the method of claim 9.  Shuman does not explicitly disclose that the mathematical model of the modeled data map includes a modeling of a three-dimensional data map as coefficients of a 3D plane equation.   However, in a related invention, Piazza teaches the plotting of 3 dimensional data from utilizing coefficients of a linear equation (Col. 5, lines 13-24).  It would have been obvious to modify Shuman with the model including a modeling of two dimensional data as coefficients of a plane equation in order to provide a representation of the 3D data to be modeled in a manner by which processing may be carried out in a more efficient manner.

As per claim 20, Shuman teaches the system of claim 15.  Shuman does not explicitly disclose that the mathematical model of the modeled data map includes a modeling of a three-dimensional data map as coefficients of a 3D plane equation.  However, in a related invention, Piazza teaches the plotting of 3 dimensional data from utilizing coefficients of a linear equation (Col. 5, lines 13-24).  It would have been obvious to modify Shuman with the model including a modeling of two dimensional data as coefficients of a plane equation in order to provide a representation of the 3D data to be modeled in a manner by which processing may be carried out in a more efficient manner.


Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman (US 6,675,081 B2) in view of Kang (US 2020/0064229 A1) as applied to claim 21 above (“Shuman”), and further in view of Ansari  (US 2016/0357187 A1).

As per claim 24, Shuman teaches the system of claim 21, wherein the vehicle further comprises a vehicle-to-vehicle communication devices (Col. 5, lines 10-24) configured to send the modeled data map to a second vehicle responsive to a request from the second vehicle to receive the data map over vehicle-to-vehicle transmission (Cols. 4-5, lines 65-09).  Shuman does not explicitly disclose the utilization of transceivers.  However, in a related invention, Ansari teaches the incorporation of transceivers for inter-vehicle networking ([0271]).  It would have been obvious to modify Schuman with a transceiver configured to send data to a second vehicle in order to facilitate vehicle to vehicle transfer of information with a singular transmitting and receiving element rather than multiple components which may render manufacturing more costly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663